STATE OF LOUISIANA

                 COURT OF APPEAL, FIRST CIRCUIT

STATE       OF   LOUISIANA                                                NO.     2021    KW   1623

VERSUS


KIM    R.    HOGAN                                                              MARCH    28,   2022




In    Re:         Kinn    R.    Hogan,       applying    for     supervisory       writs,      22nd
                  Judicial          District    Court,   Parish      of   St.     Tammany,      No.
                  387, 357.




BEFORE:           MCDONALD,         LANIER,    AND WOLFE,      JJ.


        WRIT      DENIED.



                                                  JMM
                                                  WIL
                                                  EFT




                                                                                                      0




COURT       OF   APPEAL,       FIRST   CIRCUIT




        DEP         CLERK      OF    COURT

                  FOR    THE   COURT